Citation Nr: 1604619	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  03-21 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable initial rating for hepatitis C, status-post hepatitis A infection, from September 18, 1977 to August 15, 2000.


REPRESENTATION

Appellant represented by:	C. J. Kerr, Agent


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1973 to September 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

By way of background, in a November 1978 rating decision, the RO denied entitlement to service connection for hepatitis and, because the Veteran did not appeal the rating decision, it became final.  He applied to reopen that claim, and in November 2002 service connection was granted and an initial 40 percent rating for hepatitis C, was assigned effective August 16, 2000.  Because service connection was granted on the basis of a service medical record, the January 2003 rating decision granted an earlier effective date for service connection as of September 18, 1977 (see 38 C.F.R. § 3.400(q)) but the effective date for the 40 percent rating remained as August 16, 2000, and a noncompensable rating was assigned prior thereto.  

In February 2004, a 60 percent rating for the hepatitis C, status post-hepatitis A infection, was granted effective from April 3, 2003.  However, the non-compensable disability rating from September 18, 1977, to August 15, 2000, was continued.

The Veteran's claim initially was remanded by the Board in February 2005.  At that time, the Board noted that because the only contention was that a compensable rating was warranted for hepatitis from September 18, 1977 to August 16, 2000, the appeal was limited in its scope to that matter.  

In February 2008, the Board denied the claim but pursuant to a Joint Motion for Remand (Joint Motion), the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case in April 2009. 

After ensuring compliance with Joint Motion pursuant to the Court's order, in June 2010 the Board again denied the claim.  The Veteran appealed the 2010 Board decision to the Court, which in a January 2012 memorandum decision vacated the 2010 Board decision to address whether a retrospective VA examination was warranted.  

In August 2012, December 2013, and November 2014, the Board remanded the claim for additional development.  In July 2015, the Board requested a medical opinion from the Veterans Health Administration (VHA).  The matter again is before the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, for the period from September 18, 1977 to August 15, 2000, his service-connected hepatitis C, status-post hepatitis A infection, was manifested by minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency than symptoms associated with greater liver damage, but necessitating dietary restrictions or other therapeutic measures.


CONCLUSION OF LAW

For the period from September 18, 1977 to August 15, 2000, the criteria for a 30 percent rating, but no higher, for hepatitis C, status-post hepatitis A infection, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.112, 4.114, Diagnostic Code (DC) 7345 (Prior to July 2, 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2015). 

The United States Court of Appeals for Veterans Claims (Court) has held that this notice must be provided to a claimant prior to an initial, unfavorable decision on a claim for VA benefits by any VA RO.  Pelegrini v. Principi, 18 Vet. App. 112   (2004) (Pelegrini II).  Regulations also dictate that VA has a duty to assist claimants, essentially providing that VA will make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c). 

In this case, the RO's November 2001 VCAA notification letter pertained to the issue of service connection.  The matter of the increased rating claim, from September 18, 1977 to August 15, 2000, is a "downstream" issue, i.e., an issue relating to the claim, but arising after the beginning of the claims process.  The Veteran was provided notice in accordance with 38 U.S.C.A. § 5104.  The Veteran subsequently was sent additional VCAA notification letters in December 2003 and March 2005.  The pertinent records have been obtained, and all necessary medical examinations were conducted.  There is no dispute as to whether the record is complete in this case.  As discussed above, the Veteran's claim has been to the Court on multiple occasions and all prior directives have been addressed.  

Based on the March 2005 notification letter, the VA examination reports, subsequent readjudication of the claim, and the October 2015 VHA medical opinion, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As noted above, the Veteran's service-connected hepatitis disability is rated as noncompensably disabling for the period from September 18, 1977 to August 15, 2000.  The Veteran contends that a compensable rating is warranted for that time period.

The DC covering hepatitis during the period in question was DC 7345.  Unchanged until July 2, 2001, in order to receive a rating of 10 percent under DC 7345, the Veteran's hepatitis C must have been characterized by demonstrable liver damage with mild gastrointestinal disturbance.  A 30 percent rating was assigned when there was minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency (than for 60 percent, i.e., disabling recurrent episodes of gastrointestinal disturbance) but necessitating dietary restrictions or other therapeutic measures.  A 60 percent rating was assigned when there was moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  A 100 percent rating was assigned when there was marked liver damage manifested by liver function test and marked gastrointestinal symptoms, or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy.  

Since the amendment to the hepatitis rating was not received until after the time period at issue in this appeal, that change in regulation is not for application.  Amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).  

A review of the service medical records shows that in June 1975, the Veteran had anorexia, malaise, and yellowing of the eyes.  The Veteran reported that his appetite had decreased, his urine had darkened, his activity level was reduced and he was sleeping more.  Although diagnosed with viral hepatitis, a subsequent August 21, 1975 medical report stated that the Veteran was asymptomatic.  A complete resolution of the Veteran's abnormal liver function tests was also noted.  The Veteran was returned to full duty at that time and there is no record of further complaints for related symptoms. 

Following service, the record is silent as to any complaints, diagnosis, or treatment of hepatitis A, B, or C for many years.  On August 4, 2000, however, the Veteran reported that in the previous month he had been depressed or feeling down due to lack of work.  Another treatment record from August 4, 2000, included a denial of medical problems other than his 1995 diagnosis of possible hepatitis C, except that he did sleep a lot.  He specifically denied chest pain, weakness, and bowel and bladder dysfunction.

A review of the medical records dated after the time period in question shows that in an August 4, 2000, VA treatment record the Veteran indicated that he had been diagnosed with possible hepatitis C in 1995, but denied other medical problems, other than that he slept a lot.  That said, he indicated during another portion of the examination that he had been depressed in the previous month due to lack of work.  He also stated that due to tiredness he did not exercise for cardiac purposes.  In an August 31, 2000, VA treatment record, the Veteran reported ongoing mild abdominal pain that was the same as experienced in 1995 for the hepatitis.  He also reported ongoing body pain, but did engage in extensive heavy work as a landscaper.  In a medical report from May 2001, the Veteran stated that following his separation from active duty he had episodes of jaundice, but was unsure when or how many times this had happened.  No specific dates or symptoms other than having jaundice in general were indicated.  Thereafter, in May 2002, it was revealed that the Veteran had hepatitis C.  In July 2002, a VA examiner noted that the Veteran had been infected with hepatitis C since 1975.  During an October 2002 VA examination, the Veteran reported depression and intermittent abdominal pain.  

The Veteran was afforded a retrospective VA medical examination in June 2013.  At that time, the Veteran reported that he was sick (tired and depressed) and unemployed from 1989 to 1992 and found seasonal employment in machinery maintenance from 1993 through 1999.  The Veteran indicated that he was very tired since his discharge from the military and also experienced abdominal pain.  

A January 2014 addendum opinion concluded that the Veteran's hepatitis C had remained stable during the period from September 18, 1977 to August 15, 2000.  The rationale was that on August 4, 2000, the Veteran denied medical problems other than his possible diagnosis of hepatitis C, except that he slept a lot.  In March 2014, another addendum reiterated the foregoing.  A January 2015 addendum opinion stated that the opinion was the same as previously discussed and that if further questions remained, the matter should be referred to a gastroenterologist specializing in hepatology.

An October 2015 VHA medical opinion concluded that the Veteran had chronic hepatitis C during the appellate time period and some liver damage caused by the hepatitis C.  As to the degree of liver damage, the opinion provider concluded that it would be difficult to know for certain without a biopsy, but the liver damage appeared to have been minimal.  The records also detailed complaints of gastrointestinal disturbance, specifically abdominal pain, which the opinion provider classified as mild.  The Veteran would not have required dietary restrictions for mild hepatitis C.  The examiner found it likely that the Veteran would have had fatigue, as it was a common symptom of hepatitis C, and speculated that some measure of anxiety and depression would have contributed to his fatigue.

Upon review of the evidence, the Board finds that the Veteran's symptomatology more closely approximates a 30 percent rating based on the severity of the overall disability under the criteria of DC 7345 for the period from September 18, 1977 to August 15, 2000.  Thus, the benefit of the doubt is resolved in his favor.  38 C.F.R. § 4.3.  The Board notes that the medical evidence is split regarding whether the Veteran had any evidence of liver disease for the period  from September 18, 1977 to August 15, 2000.  As such, the Board affords the Veteran the benefit of the doubt and concludes that he had mild / minor liver damage during the period in question.  The medical evidence also is split regarding ongoing fatigue and gastrointestinal disturbance, but given the Veteran's lay statements documented above and the split medical evidence, the Board concludes that he experienced fatigue and gastrointestinal disturbance during the applicable time period.  As to reports of anxiety, the Board notes that the Veteran is competent to report such symptoms and given his reports of such symptoms in 2000, the Board affords the Veteran the benefit of the doubt that such symptoms were ongoing during the appellate time period.  The medical evidence is clear that the Veteran did not require dietary restrictions during the appellate period, due to the mild nature of his liver damage; however, it is unclear whether other therapeutic measures were necessary.  Given the Veteran's reports of excessive sleeping, the Board concludes that such activities may have been the Veteran's lay attempts to treat his hepatitis C symptoms.  Therefore, a 30 percent rating under DC 7345 is warranted for the entire appellate time period. 

The evidence, however, does not show that the liver disorder met the criteria for a 60 percent rating for any period on appeal, as there is no evidence of moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  His liver is not shown to have sustained moderate damage and, indeed, the medical evidence of record opines to the contrary.  To the extent that the Veteran might contend that he had moderate liver damage, he is not competent to reach such a conclusion, given the absence of medical training and the difficulty of distinguishing mild and moderate liver damage based solely on physically observable symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the applicability of a separate or higher rating under the other DCs applicable during this time period, but finds that the Veteran's symptoms and diagnoses are most appropriately rated and fully contemplated under DC 7345.

In summary, the reasons and bases set forth above, the Board concludes that a 30 percent rating, but no more, is warranted for the Veteran's hepatitis C, status-post hepatitis A infection, for the entire period on appeal from September 18, 1977 to August 15, 2000.  See Fenderson, 12 Vet. App. at 119.  As discussed, the Veteran does not meet the criteria for a higher rating at any point during the appellate process.  To this extent, the benefit sought on appeal is granted.  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hepatitis C disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hepatitis C disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In that regard, during the appellate time period the Veteran had mild liver damage with intermittent periods of fatigue, gastrointestinal disturbance, and anxiety / depression.  These are precisely the criteria contemplated for the 30 percent rating awarded herein.  Thus, the Veteran's schedular rating under DC 7345 is adequate to fully compensate him for his hepatitis C symptoms during the period from September 18, 1977 to August 15, 2000.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for hepatitis C and an eye disability; however, he has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the rating currently on appeal, has not indicated dissatisfaction with his otherwise assigned rating.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board has also considered whether a claim for a total rating based on individual unemployability, due to service-connected disability (TDIU) has been raised.  A TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the record does not suggest and the Veteran does not allege that his hepatitis C disability rendered him unemployable for the period on appeal.  Thus, the issue of TDIU has not been raised and no further discussion is necessary.


ORDER

Entitlement to a 30 percent rating for hepatitis C, status-post hepatitis A infection, from September 18, 1977 to August 15, 2000, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


